Citation Nr: 1639162	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-25 454	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of peptic ulcer disease.

2.  Entitlement to service connection for gastroesophaegeal reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1980.
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran filed his notice of disagreement (NOD) with that determination in September 2010 and was issued a statement of the case (SOC) in July 2012.  In August 2012, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), which was received in September 2012. 

VA is free to bifurcate a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within the Secretary's discretion.").  Furthermore, when a Veteran files a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed and labeled.  See, e.g., Clemmons v. Shinseki, 23 Vet. App. 1 (2009).   Therefore, the issues are set forth as listed above. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The issue entitlement to gastroesophaegeal reflux disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with a gastrointestinal disease, to include peptic ulcer disease, sought treatment for gastrointestinal symptoms during his active duty service, and has competently and credibly reported continuity of symptomatology. 


CONCLUSION OF LAW

The criteria for service connection for residuals of peptic ulcer disease are met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38  C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks service connection for residuals of his peptic ulcer disease.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with peptic ulcer disease and sought treatment for gastrointestinal symptoms during active duty service.  See VA Addendum Opinion, 2, 5-6 (Jan. 14, 2013).  Thus, the Board finds that the Veteran has satisfied the first two elements of service connection.  See Shedden, 381 F.3d at 1167.

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's peptic ulcer disease and his active duty complaints.  Notably, the Veteran underwent a VA examination in May 2012, received a VA addendum opinion in January 2013 from the May 2012 VA examiner, and submitted a private medical opinion regarding the etiology of his condition in September 2012.  The private medical opinion is favorable to the Veteran's claim; the opinions of the VA examiner are unfavorable.  See VA examination, 14-15 (May 7, 2012); see also VA Addendum Opinion, 6 (Jan. 14, 2013); see also compare with, e.g., Private Treatment Records, 1 (Sept. 14, 2012).

Similar to the VA opinion rendered in May 2012, the most recent VA medical opinion from January 2013 found that the Veteran's peptic ulcer disease was "less likely than not" due to his active duty service.  See VA Addendum Opinion, 6 (Jan. 14, 2013).  As he did in May 2012, the examiner explicitly relied upon the absence of medical records as his rationale.  See id. ("records from between 1980 and 1985 showing at least some symptoms or ongoing treatment . . . would affect this medical opinion."); see also VA examination, 14 (May 7, 2012) (noting, "[i]f additional supporting medical records could be found, this perhaps might show a nexus . . .").  The absence of medical evidence is not, by itself, sufficient to discredit the Veteran's lay statements regarding the etiology of his disorder.  See Dalton v. Nicholson, 21 Vet. App. 23, 29 (2007).  Consequently, the Board finds that these opinions are inadequate to fairly adjudicate the Veteran's claims.

Although the previous VA medical opinions are inadequate for adjudicatory purposes, the Board notes that the Veteran has submitted additional medical evidence from his private treatment provider.  The Board is required to evaluate this supporting evidence.  38 U.S.C.A. § 1154(a) (West 2014).  Notably, a private medical opinion submitted in September 2012 provides insight regarding the question of etiology.  See Private Treatment Records, 1 (Sept. 14, 2012).

Medical reports "must be read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  A fair reading of the private doctor's report in its entirety leaves the reasonable impression that he attributed the Veteran's reported stomach symptoms from active duty to his peptic ulcer disease.  See Private Treatment Records, 1 (Sept. 14, 2012).  The private doctor reviewed the Veteran's service treatment records and surgical reports from the Veteran's antrectomy procedure in 1985.  Id.  Unlike the VA examiner, the private doctor appropriately considered the Veteran's competent reports of stomach symptoms during and since service and found that the reported symptoms were "very consistent with peptic ulcer disease."  See id.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Based on the above, the Board finds that these standards were met by the private provider and affords significant probative value to the private medical opinion.  

For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy the nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with peptic ulcer disease, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition. 

The Veteran is competent to describe his stomach symptoms during and since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board notes that symptoms, not treatment, are the hallmark of entitlement to benefits under a theory of continuity of symptoms.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In the absence of any remarkable evidence discounting his credibility, the Veteran's statements attest to the continuity of symptomatology and the Board finds them persuasive. 

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has assessed the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds persuasive or unpersuasive, and providing the reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  When weighed against the inadequate VA medical opinions, the Board finds that the favorable private medical opinion and the Veteran's continuity of symptomatology, place the totality of the evidence at least in relative equipoise.  Therefore, based on the totality of the record, service connection for peptic ulcer disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
ORDER

Entitlement to service connection for residuals of peptic ulcer disease is granted.


REMAND

The Veteran also seeks service connection for gastroesophaegeal reflux disease (GERD).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with GERD and sought treatment for gastrointestinal symptoms during active duty service.  See VA Addendum Opinion, 1, 5-6 (Jan. 14, 2013).  Thus, the Board finds that the Veteran has satisfied the first two elements of service connection.  See Shedden, 381 F.3d at 1167.

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disability and his active duty complaints.  Notably, the Veteran had a VA examination regarding his GERD in May 2012.  An addendum opinion was provided in January 2013 by the May 2012 VA examiner.  The examiner noted that it was possible the Veteran could have had GERD during active duty service.  See VA Addendum Opinion, 5 (Jan. 14, 2013).  However, the examiner ultimately found that the Veteran's GERD was "less likely than not" related to active duty service.  Id. at 6.  

As previously discussed, the examiner explicitly relied upon the absence of treatment records as his rationale for both medical opinions.  See id. ("records from between 1980 and 1985 showing at least some symptoms or ongoing treatment . . . would affect this medical opinion."); see also VA examination, 14 (May 7, 2012) (noting, "[i]f additional supporting medical records could be found, this perhaps might show a nexus . . .").  The absence of medical evidence is not, by itself, sufficient to discredit the Veteran's lay statements regarding the etiology of his disorder.  See Dalton v. Nicholson, 21 Vet. App. 23, 29 (2007).  Consequently, the opinion does not contain an adequate rationale and an addendum medical opinion is required to fairly adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  

Prior to requesting the addendum opinion, the Veteran should have the opportunity to identify any outstanding sources of treatment for his GERD.  After receiving the requisite authorizations from the Veteran, any outstanding records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records associated with the issue remaining on appeal and obtain the necessary authorizations to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

2.  After the above development has been completed and all obtainable records have been associated with the claims file, return the claims file to the VA examiner who evaluated the Veteran in May 2012 and January 2013 for an addendum opinion.  If that examiner is not available, a different qualified examiner may be substituted.  If necessary, the Veteran should be reexamined.  

The claims file must be provided to, and reviewed by, the examiner.  In the addendum report, the examiner must address any new evidence of record and clarify his opinion rationale from the January 2013 report.  In doing so, the examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD is related to his active duty service.

The examiner should consider the Veteran's competent and credible lay statements and is further advised that the absence of medical evidence, by itself, cannot serve as a basis to discredit these statements. 

The examiner's opinion should include a detailed response for all conclusions reached. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim on appeal based on the entirety of the evidence.  If the claim remain denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate period of time for response.  

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


